Title: From James Madison to Richard Cutts, 6 [October] 1811
From: Madison, James
To: Cutts, Richard


Dear SirWashington Sunday Sepr. [October] 6. 1811
A letter just recd. by Mr[s.] M. from Mrs. C. informs us that you had set out on a trip for Boston. This will probably find you returned, and I hope without any such accident as befel your former one. Mr. J. Q. Adams declines his Judiciary appt. Another is of course to be made as soon as the Senate are in session. Be so good as to give me without delay, information of the state of Mr. Lincoln’s eyes, and his probable disposition on the subject. You will oblige me also by any other information which may aid me in a fit choice.
We continue well except J. Payne who is not yet free from his intermittent. He joined us here the day before yesterday; and is in the hands of Dr Elzey, who is famou⟨s⟩ as a bilious Physician.
We remain without important news from Europe farther than the Newspapers give it. With affece. respects to Mrs. C. Adieu
James Madison
